DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1-3, 5, 6, and 7 are pending. Claim 4 is canceled. 

Response to Amendment
With respect to claim objection, Applicant’s amendment has overcome the objection. 
With respect to 112(b) rejection, Applicant’s amendment has overcome the rejection. 
 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are not persuasive.
Applicant contended that the cited references, alone or in combination, do not teach or suggest, “at least one blood flow through opening that has a borderline surrounding the at least one blood flow through opening and the borderline has a proximal portion that is formed by the distal end of the funnel structure; and a pressure sensor configured inside the intravascular flow cannula, wherein the pressure sensor includes a pressure sensitive surface that borders the proximal portion of the borderline”. Applicant argued that the Examiner does not establish that the cited portions of Spanier include any description of a relationship between the pressure sensitive surface of the sensor and a distal end of a funnel, as claimed. Applicant also argued that Siess does not include any description of sensors whatsoever, whether in relation to the funnel structure of claim 1. Applicant argued that thus, the Examiner has not provided any reference that identifies a link between the location of a pressure sensitive surface and the distal end of a funnel structure. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
The primary reference, Aboul-Hosn, discloses a pressure sensor configured inside the intravascular flow cannula, wherein the pressure sensor borders the proximal portion of the borderline (col. 4, lines 16-col. 5, line 10 and fig. 1). Siess was relied on to teach the claimed funnel structure with the motivation of allowing for a smooth inflow and substantially increasing the hydraulic capacity of the pump by reducing the hydraulic losses (para. [0027]). Thus, Aboul-Hosn as modified by Siess discloses a pressure sensor bordering the proximal portion of the borderline, wherein the distal end portion of the intravascular flow cannula has a funnel structure having a proximal end and a distal end, a cross section of the distal end of the funnel structure being larger than a cross section of the proximal end of the funnel structure with at least one blood flow through opening, wherein the at least one blood flow through opening has the borderline surrounding the at least one blood flow through opening and said borderline has the proximal portion that is formed by the distal end of the funnel structure and wherein the funnel structure funnels from the distal end of the funnel structure to proximal end of the funnel structure and wherein a frame structure is configured in an area of the at least one blood flow through opening. Aboul-Hosn discloses a pressure sensor bordering the proximal portion of the borderline surrounding the at least one blood flow through opening; therefore, it would have been obvious to one of ordinary skill in the art to place Aboul-Hosn’s pressure sensor bordering the proximal portion of the borderline surrounding the at least one blood flow through opening, where the proximal portion of the borderline is formed by the distal end of the funnel structure. 
Aboul-Hosn and Siess are silent regarding the direction that the pressure sensitive surface of the pressure sensor is facing, and Spanier was relied on to teach that the pressure sensitive surface borders the proximal portion of the borderline for the purpose of measuring the fluid flow as the pressure sensitive surface is directly adjacent to the environment/blood flow passage openings (para. [0010], the surface of a glass membrane or ceramic membrane is directly adjacent to the environment but is in contact with the blood, [0022], [0012], [0013], a second pressure sensor is arranged at the distal end of the pump device. The pressure sensor can be arranged inside the flow cannula in order to be able to identify a suction of the flow cannula on a heart chamber wall) and orienting the pressure sensitive surface to be orthogonal to the longitudinal axis of the pump device so that noise in high-frequency range can be reduced and high-frequency physiological signals up to 250 Hz can be derived for diagnosing the condition or recovery of heart (para. [0007]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Aboul-Hosn et al. (US 6,295,877), hereinafter “Aboul-Hosn”, in view of Siess (US 2010/0268017) and Spanier (WO 2013/160407 – Please see the translated copy from EPO). 
Re Claims 1, 2, 3, 5, and 7, Aboul-Hosn discloses a blood pump system comprising: 
a blood pump (col. 3, line 66 – col. 4, line 16, connector 23 is sized to interface with a flow pump); 
an intravascular flow cannula that is in flow communication with the blood pump and has a general longitudinal axis and a distal end portion distally from the blood pump and a proximal end portion closer to the blood pump (col. 3, line 66 – col. 4, line 16 and fig. 1 discloses a cannula 20 with a connector 23 in its proximal end sized to interface with a flow pump), 
wherein the intravascular flow cannula has at least one blood flow through opening at its distal end portion for blood to enter or exit the intravascular flow cannula (col. 3, line 66 – col. 4, line 16 and fig. 1 discloses at least one blood flow through opening 26 located adjacent to distal tip 22), 
wherein the at least one blood flow through opening has a borderline surrounding the at least one blood flow through opening and said borderline has a proximal portion (referred to as “borderline” in annotated figure 1 below); and 
a pressure sensor configured inside the intravascular flow cannula, wherein the pressure sensor borders the proximal portion of the borderline (col. 4, lines 16-col. 5, line 10 and fig. 1 discloses pressure transducer 32 disposed at a location near the distal tip 22 of cannula 20, where the pressure transducer 32 can be imbedded in the wall 28 or detachably disposed dedicated secondary lumens formed in or along tubular wall 28; in annotated fig. 1, pressure sensor 32 borders the proximal portion of “borderline”). 

    PNG
    media_image1.png
    274
    805
    media_image1.png
    Greyscale

Aboul-Hosn discloses that a frame structure is configured in an area of the at least one blood flow through opening and the pressure sensor is configured on the frame structure (referred to as “frame structure” in annotated figure 1 below, and pressure sensor 32 is on the frame structure).  

    PNG
    media_image2.png
    258
    752
    media_image2.png
    Greyscale

Aboul-Hosn discloses the pressure sensor is configured with respect to the longitudinal axis of the intravascular flow cannula on a radial inner side of the frame structure (col. 4, lines 16-col. 5, line 10 and fig. 1 discloses pressure transducer 32 disposed at a location near the distal tip 22 of cannula 20, where the pressure transducer 32 can be imbedded in the wall 28 or detachably disposed dedicated secondary lumens formed in or along tubular wall 28; “frame structure” is annotated in the above figure 1).  
Aboul-Hosn discloses that the at least one blood flow through opening is located adjacent to distal tip to facilitate fluid flow therethrough (col. 4, lines 3-5), and the pressure sensor disposed at a location near the distal tip 22 of cannula (col. 4, line 60). The pressure sensor is used to determine fluid flow rate (abstract). In order to provide real time fluid flow information, a pair of pressure transducers are provided at two separate locations. The pressure sensor is disclosed to comprise a piezo-electric crystal housed in an integrated circuit chip. The crystal configuration is designed to be pressure sensitive, generating an electrical signal in proportion to the amount of pressure experienced (col. 4, lines 17-25). The proximity of the pressure sensors to the interior of the cannula 20 or its exterior can be controlled in order to optimize measurement of cannula interior or exterior pressure (col. 4, lines 48-51). 
Aboul-Hosn is silent regarding the pressure sensor including a pressure sensitive surface that borders the proximal portion of the borderline.
Aboul-Hosn is silent regarding a funnel structure having a proximal end and a distal end, a cross section of the distal end of the funnel structure being larger than a cross section of the proximal end of the funnel structure, wherein said borderline surrounding the at least one blood flow through opening has a proximal portion that is formed by the distal end of the funnel structure. 
However, Siess discloses a blood pump system comprising: 
a blood pump 11 (abstract); 
an intravascular flow cannula that is in flow communication with the blood pump and has a general longitudinal axis and a distal end portion distally from the blood pump and a proximal end portion closer to the blood pump (abstract, a pump 11 connected at its distal end 13 to a cannula 15) , 
wherein the distal end portion of the intravascular flow cannula comprises at least one blood flow through opening for blood to enter or exit the intravascular flow cannula (para. [0027], fig. 4, inlet openings 17) and a funnel structure having a proximal end and a distal end, a cross section of the distal end of the funnel structure being larger than a cross section of the proximal end of the funnel structure (fig. 4, para. [0027], an inflow funnel 41 in an expansible suction basket 40. The suction basket 40 has an outer diameter larger than that of the cannula), wherein the at least one blood flow through opening has a borderline surrounding the at least one blood flow through opening and said borderline has a proximal portion that is formed by the distal end of the funnel structure (annotated fig. 4, para. [0027]), wherein the funnel structure funnels from the distal end of the funnel structure to proximal end of the funnel structure (fig. 4, para. [0027], an inflow funnel 41 in an expansible suction basket 40. The suction basket 40 has an outer diameter larger than that of the cannula), and 
wherein a frame structure is configured in an area of the at least one blood flow through opening (fig. 4, para. [0027], there are frame structures forming the suction basket 40, annotated as “borderline”), wherein the frame structure comprises a plurality of struts forming a cage (annotated fig. 4). 

    PNG
    media_image3.png
    342
    487
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    318
    443
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Aboul-Hosn, by configuring the distal end portion of the intravascular flow cannula to have a funnel structure having a proximal end and a distal end, a cross section of the distal end of the funnel structure being larger than a cross section of the proximal end of the funnel structure, wherein the at least one blood flow through opening has a borderline surrounding the at least one blood flow through opening and said borderline has a proximal portion that is formed by the distal end of the funnel structure and wherein the funnel structure funnels from the distal end of the funnel structure to proximal end of the funnel structure and wherein a frame structure is configured in an area of the at least one blood flow through opening, wherein the frame structure comprises a plurality of struts forming a cage, as taught by Siess, for the purpose of allowing for a smooth inflow and substantially increasing the hydraulic capacity of the pump by reducing the hydraulic losses (para. [0027]). 
Siess is silent regarding the pressure sensor being arranged on and fixed to one of the plurality of struts of the frame structure.
However, Aboul-Hosn discloses that the pressure sensor is configured inside the intravascular flow cannula, wherein the pressure sensor borders the proximal portion of the borderline (col. 4, lines 16-col. 5, line 10 and fig. 1 discloses pressure transducer 32 disposed at a location near the distal tip 22 of cannula 20, where the pressure transducer 32 can be imbedded in the wall 28 or detachably disposed dedicated secondary lumens formed in or along tubular wall 28; in annotated fig. 1, pressure sensor 32 borders the proximal portion of “borderline”). 
Also, Aboul-Hosn as modified by Siess discloses a pressure sensor bordering the proximal portion of the borderline, wherein the distal end portion of the intravascular flow cannula has a funnel structure having a proximal end and a distal end, a cross section of the distal end of the funnel structure being larger than a cross section of the proximal end of the funnel structure with at least one blood flow through opening, wherein the at least one blood flow through opening has the borderline surrounding the at least one blood flow through opening and said borderline has the proximal portion that is formed by the distal end of the funnel structure and wherein the funnel structure funnels from the distal end of the funnel structure to proximal end of the funnel structure and wherein a frame structure is configured in an area of the at least one blood flow through opening, wherein the frame structure comprises a plurality of struts forming a cage. 
Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art, at the time of filing, to modify Aboul-Hosn as modified by Siess, by arranging the pressure sensor on and fixed to one of the plurality of struts of the frame structure where the pressure sensor is also bordering the proximal portion of the borderline, because Applicant has not disclosed that arranging the pressure sensor on one of the plurality of struts of the frame structure provides an advantage over any other locations that border the proximal portion of the borderline. One of ordinary skill in the art would have expected Applicant’s invention to perform equally well with the pressure sensor arranged on any other location bordering the proximal portion of the borderline as disclosed in Aboul-Hosn, because it provides measurement of cannula interior pressure and thereby determination of flow rate within the cannula (col. 4) and since it appears to be an arbitrary design consideration which fails to patentably distinguish over Aboul-Hosn as modified by Siess. 
Siess is silent regarding the pressure sensor including a pressure sensitive surface that borders the proximal portion of the borderline.
	However, Spanier discloses intravascular rotary blood pump (para. [0001]) and teaches one or more pressure sensors including a pressure sensitive surface directly adjacent to the environment and is in contact with the blood (para. [0010], glass membrane or ceramic membrane, the surface of which is directly adjacent to the environment, para. [0022]). Spanier discloses that the rotary blood pump can be equipped with one or more pressure sensors located at the distal end of the pump device and inside the pump device (para. [0011]). Spanier discloses that the pumping device has one or more blood flow passage openings between the impeller and the catheter, in the vicinity of which the pressure-sensitive surface is arranged (para. [0012]). Spanier discloses that a second pressure sensor is arranged at the distal end of the pumping device. The distal end of the pumping device generally consists of a flow cannula with one or more further blood flow passage openings for the entry or exit of the blood into or out of the pumping device. The pressure sensor can be arranged inside the flow cannula in order to be able to identify, for example, a suction of the flow cannula on a heart chamber wall (para. [0013]). Spanier discloses orthogonal alignment of the respective pressure-sensitive surface or ceramic or glass membrane relative to the longitudinal axis of the pump device (para. [0028]) as it has been found that it is possible to derive high-frequency physiological signals up to 250 Hz from the signal data when the pressure-sensitive surface is oriented in such way. Such information is of considerable importance in diagnosing the condition or recovery of a heart. Since the intravascular rotary blood pumps move back and forth during operation in the radial direction, transversely to the general longitudinal axis, if the pressure-sensitive surface of the pressure sensor is aligned orthogonally to the longitudinal axis, then such transverse movements do not cause any pressure forces on the pressure-sensitive surface. Influences on the pressure measurement result caused by the operation of the pumping device, in particular in the high-frequency range, are thus largely eliminated (para. [0007]). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Aboul-Hosn as modified by Siess, by using a pressure sensor including a pressure sensitive surface and configuring the pressure sensitive surface to border the proximal portion of the borderline, wherein the pressure sensor is configured on the frame structure and is configured with respect to the longitudinal axis of the intravascular flow cannula on a radial inner side of the frame structure, as taught by Spanier, for the purpose of measuring the fluid flow as the pressure sensitive surface is directly adjacent to the environment/blood flow passage openings (para. [0010], [0022], [0012], [0013]) and orienting the pressure sensitive surface to be orthogonal to the longitudinal axis of the pump device so that noise in high-frequency range can be reduced and high-frequency physiological signals up to 250 Hz can be derived for diagnosing the condition or recovery of heart (para. [0007]). Also, using a pressure sensor including a pressure sensitive surface taught by Spanier would have been the result of simple substitution of one known element for another producing a predictable result. 
Re Claim 6, Aboul-Hosn discloses a second pressure sensor configured outside the blood pump, wherein the blood pump system is adapted to determine a differential pressure from a first pressure value provided by the pressure sensor configured radially within the intravascular flow cannula and a second pressure value provided by the second pressure sensor configured outside the blood pump (col. 4, lines 16-col. 5, line 17 and figs. 1 and 5 disclose a second pressure transducer 24, which may be disposed anywhere along the length of cannula 20 between pressure transducer 32 and proximal end 25. The cited section also discloses use of a pair of pressure transducers 24, 32 at two separate locations to measure pressure difference and therefore flow rate.). 

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/V.V.H./
Vynn Huh, June 15, 2022
Examiner, Art Unit 3792

/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792